Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-19 are pending.
Claims 1-19 have been examined.
Claims 1-19 have been rejected. 
Priority
The inventor’s claim to domestic benefit from provisional application number 62/795202 with a filing date of 2019-01-22 is acknowledged and the instant application is being examined with an effective filing date of 2019-01-22.
Claim Interpretation
In regards to claim 1-19, any reference to “banding” is treated as equivalent to “pruning” or “constraining” in the context of prior art. 
In regards to claims 1-7 and 10, the method set forth only states receiving ‘a banded portion of a matrix’. Therefore any reference to an ‘entire matrix’ is interpreted to refer to the ‘banded portion of a matrix’, as this is the only data that was received. 
Claim Rejections - 35 USC § 101
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite 1-19 articles of manufacture, processes, and computer program products.
With respect to step (2A)(1) The claims recite an abstract idea of a method to align an unknown string with a reference string. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
	Mathematical concepts recited in claims 1, 8, and 15 include:
“Calculating a [first] score threshold for the banded portion of the matrix, where value of the score threshold is calculated as a function of a scoring method used by the sequence alignment algorithm” (Claims 1, 8, and 15) This is a method of calculating an equation (the score threshold) and therefore a mathematical concept.
 “Computing alignment scores for entire matrix using the sequence alignment algorithm…” (Claim 1) This is the calculation of an alignment score for a grid of data which could be performed with pen and paper. 
“Computing alignment scores for a second portion of the matrix using the sequence alignment algorithm…” (Claims 8) This is the calculation of an alignment score for a grid of data which could be performed with pen and paper.
“Calculating a second score threshold for the banded portion of the matrix, where the value of the second score threshold is larger than the first score threshold and is calculated as a function of a scoring method used by the sequence alignment algorithm” (Claim 15). This is a method of calculating an equation (the score threshold) and therefore a mathematical concept.
	Mental processes recited in claims 1, 8, and 15 include:
“receiving … a [first] banded portion of a matrix from a sequence alignment algorithm…” (Claims 1, 8, and 15). This limitation continues to describe a banded portion of a matrix. Procedures for organizing information are considered mental processes. The process of ‘receiving’ is a data input process, and therefore a mental process. 
“Identifying a high score amongst the cells in the banded portion of the matrix” (Claims 1, 8, and 15). This is a process of observation.
“Comparing the high score to the [first] score threshold” (Claims 1, 8, and 15). This is a process of analyzing and comparing two pieces of information.
“… in response to a determination that the high score is less than or equal to the score threshold” (Claims 1 and 8) This is a process of analyzing and comparing two pieces of information.
	Therefore, the claims recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). The claimed additional elements are analyzed alone or in combination to determine if the judicial exception is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exception, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
	Claims 8 and 15 each recites an additional element that is not an abstract idea: “performing variant calling using the banded portion of the matrix”,
	This “variant calling” does not implement the abstract idea.  Combining the “variant calling” with the abstract idea neither limits the structure of the “method for aligning a read with a reference string”, nor does it impose any limitations on how the abstract idea is performed.  Hence, its inclusion in the claim only generally links the abstract idea to a highly generic technological environment: ‘identifying variants from sequence data’. (see MPEP 2106.05(h)).
	Claims 1, 8, and 15 also recites the additional non-abstract element of  “a computer processor” of a computer system.
	The claims do not describe any specific computational steps by which the “computer processor” performs or carries out the judicial exception, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 2-7, 9-14, and 16-19 have been analyzed with respect to 2A-2.  Dependent claims 3-7, 9-14, and 16-19 are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claims 16-18 are directed to additional computer limitations. These additional computer limitations do not rise to the level of a specific machine, nor do any of the limitations recite specific structures of the computer used to perform the judicial exception.
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 8, and 15: the additional limitations of ‘variant calling’ fails to rise to significantly more than the judicial exception.  The prior art Stephens ("Empirical accuracy bounds for next-generation sequencing variant calling workflows." (2015)) discloses variant calling. Therefore, this method of variant calling is routine, well understood and conventional in the art.  This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not effect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claims 1, 8, and 15:	the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Stephens discloses computer systems or computing elements which perform the same functions.  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art.  The specification also notes that “The algorithms and operations presented herein are not inherently related to any particular computer or other apparatus” (page 18). The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 2-7, 9-14, and 16-19 have been analyzed with respect to step 2B. Dependent claims 3-7, 9-14, and 16-19 provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  Dependent claims 16-18 relate to additional computer components discussed above which can be met by a general purpose computer system.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, the collection or generation of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception, which is carried out by the general purpose computers.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sandes et al (The Computer Journal 61.5 (2018): 687-713.) herein referred to as Sandes, and in further view of Stephens ("Empirical accuracy bounds for next-generation sequencing variant calling workflows." (2015)).
In regards to Claim 1, Sandes teaches a computer-implemented method (7. Experimental Results) for aligning a biological sequence, treated as unknown strings (2. Exact Biological Sequence Comparison, also “(“each sequence CP020060.1x …” in section 7.2) and a reference sequence (“each sequence CP020060.1x was compared with CP020060.1…”, 7.2 Pruning effectiveness vs. sequence similarity). Sandes presents the Needleman-Wunsch and Smith-Waterman algorithms, both of which are computed in two phases. The first phase computes the optimal score for the whole matrix H. The second phase is where the optimal alignment is retrieved. The “banded portion of a matrix from a sequence alignment algorithm” is performed during this first phase. Looking at the Dynamic Programming matrices of Figure 1, it can be seen that each column in the matrix corresponds to a character in the unknown string (sequence of interest) and each row in the matrix corresponds to a character in a reference string (from ATCG). Each cell in these matrices contain alignment scores. According to equation 1, the alignment score for point (i, j) (the alignment between a portion of the unknown string and a portion of a reference string) contains computations of the alignment score for cells that precede (i,j). Sandes teaches incorporating a pruning algorithm into this phase (section 4) to decrease computation times, and this pruned matrix (see Figure 8 as an example). Following this phase, “The second phase is responsible for retrieving the alignment” (2.1 Algorithms), where “the alignment” is the pruned matrix. 
Sandes teaches a score threshold, ‘the best provisory score’ besti,j , defined by Equation 26, where their score threshold “is the highest value among the minimum derived scores of all cells which were calculated before calculating Hi,j.” (3.1 Notations and definitions). Looking at equation 26, the function depends on ma, the values of the match, a function of the scoring method used earlier (5 Methodology for theoretical evaluation). 
Sandes teaches “Assuming that the value of a given cell Hi,j is known, the maximum derived score Hi,jmax is the highest possible score for the optimal alignment if it crosses cell Hi,j.” (3.1 Notations and definitions). Section 4, Pruning Method shows this maximum derived score being used within the pruned (banded) matrix. 
The Hi,jmax is compared to besti,j . If the max score is less than the best score, the prunable area condition is satisfied. (5.1 Effectiveness of the pruning method).
Sandes defines equations of functions f1, f2, f3, and f4 determined by the prunable area condition which compares the max score to the score threshold. These functions further restrict the matrix, as seen in Figure 14, and allow for the computation and “processing of the matrix” (5.1 Effectiveness of the pruning method). This processing of the matrix is the computation of alignment scores (2 Exact Biological Sequence Comparison).
Sandes teaches completed the beforementioned method with real DNA sequences retrieved from the National Center for Biotechnology Information in section 7 Experimental Results. For their experimental portion, they use an Intel i5-2310 CPU processor to complete each step.
In regards to claim 3, the score threshold, besti,j , has been shown to be computed by the scoring method of the sequence alignment algorithm in the rationale of claim 1. besti,j is the prunable area condition, and therefore depends on the size of the banded portion of the matrix, as seen in Figure 14 with the vertices of the prunable areas designated by pi,j and this value p being used in the computation of the score threshold (equation 26). A function phi, the iteration function, is used in the computation of the score threshold. Equations 27-32 give several examples to how this iteration function is defined based different ways of computing the dynamic programming matrix. Each equation gives consideration to i and j, which denote positions within the matrix, where i is less than or equal to the length of the unknown string and j is less than or equal to the length of the reference string. Therefore, the iteration function is a function of the length of the unknown string. 
	In regards to Claim 5, Sandes teaches incorporating “…a different approach called affine-gap model [which] associates a higher penalty to the first gap and a lower penalty to the remaining ones.” (2.1 Algorithms).
	In regards to Claim 7, Sandes teaches both the Needleman-Wunsch and Smith-Waterman algorithms (3.1 Algorithms, 3.1 Notations and definitions). 
	In regards to Claim 8, Sandes teaches the above similar limitations as claim 1. In an exploration on the effectiveness of the pruning method, Sandes teaches computation of a DP matrix with two pruned areas A1 and A2 (Figure 14). Sandes defines several portions of this matrix based on the vertices of the pruned areas, with pxy notation and lines defining the areas with fx notation. From Figure 14 it is noticeable that the portion of the matrix between A1 and A2 is larger than the remainder portion of the matrix. The portion between A1 and A2 can be defined as ‘the first banded portion of a matrix’ and the remainder unpruned area can be defined as the ‘second portion’ of the matrix. When defining these portions of the matrix, Sandes again uses the comparison between the score threshold and the high score in equations 36. 
	In regards to claim 9 and 10, Sandes shows that the second portion of the matrix is another banded portion of the matrix provided by the sequence alignment algorithm (computation of H, 2 Exact Biological Sequence Comparison) and explained by the rationale for claim 8. 
	In regards to claim 11, Sandes teaches this calculation of the score threshold as explained in the rationale for claim 3. 
	In regards to claim 12, Sandes teaches this scoring method as explained in the rationale for claim 5.
In regards to claim 14, Sandes teaches this scoring method as explained in the rationale for claim 7.
In regards to claim 15, Sandes teaches the similar limitations set forth in combination of claims 1 and 8. In regards to the distinctive steps of claim 15, Sandes teaches the calculation of a superior (upper) bound (3.3.1. Superior bound for adjacent cells). Sandes identifies that the superior bound is not limited to an analysis of a cell’s value in relation to the adjacent cell: “…we determine superior bounds for the values of any DP cell, connected or not to a given reference cell.” (3.3 Bounds on the difference between values of any two DP cells). “The upper bound can be found by assuming that the characters of the sequences are the same, i.e. a perfect match case” (Introduction). In section 3.3.1 Sandes shows using the scoring method to calculate the superior bound. Since the superior bound is defined as assuming the sequences are the same, then it is logical to assume that the superior bound must be greater than or equal to the first score threshold identified in Sandes, besti,j . Since this is a defined boundary condition, all alignments will be compared to it, including the alignment which contains the high score as defined by the limitations of this claim. 
In regards to claim 16, Sandes shows this limitation in the explanation for claim 8. 
In regards to claim 17, Sandes teaches computing a scoring method for an extra region of the matrix, as shown in the rationale for claim 8. The high score is a boundary condition so computations of cells will only occur if the score (including the high score) is less than this second score threshold. Since this is a boundary condition, any cells, including cells which follow a cell corresponding to the first threshold score, will be assessed. 
In regards to claims 18, Sandes teaches computing alignment scores for a second portion of the matrix as explained in the rationale for claim 8. 
Sandes fails to teach the following limitations: In regards to claim 2, 8, and 15 Sandes does not teach the limitation of variant calling; In regards to claim 4 and 18 Sandes does not teach using an edit distance scoring method.
Stephens teaches using “simulated data to empirically quantify the maximum performance that can be expected for alignment and variant detection accuracy in a workflow” (Abstract). “We [Stephens] have developed a set of tools, NEAT (Next-generation Error Analysis Toolkit), which we use to create fault-injected genomic datasets. Our experiments utilize these datasets to showcase how the behavior of BWA and GATK workflows changes as a function of read lengths, error rates, quality scores, error types, and mutation types.” (Stephens).
In regards to claim 2, Stephens presents ‘NEAT Repeat-Finder’ in Section 4.2. This finder uses a seed and extend approach with a modified Needleman-Wunsch algorithm (Figure 4.1) for efficient string comparisons on sequence data (4.1 Methodology). Stephens teaches pruning a dynamic programming matrix of redundant positions, example given in Figure 4.3, to find repetitions in a sequence. A scoring method is incorporated into the seed-extension algorithm, based on an edit distance method (4.2.1 Finding Repetitive and Unmappable Regions). “The edit distance is initialized to 0 for each pair of seeds and then incrementally adjusted with each boundary extension … The resultant list of extended boundaries will represent all the maximal repeats present in the reference.” (pages 11 and 12). Looking at the pseudo-code in Figure 4.2 it can be seen that the while loop of the extension function is performed if the edit distance (the scoring method or score threshold) is less than the max edit. Once it is greater, the resultant list of extended boundaries is sent for further analysis. Stephens then teaches the ‘NEAT Read Simulator’ in section 5.2 which performs variant calling on a list of specific regions in the reference, such as the list generated during the seed-extension algorithm (5.2.1 Simulator Description).
In regards to claim 4, the rationale for claim 2 shows that the scoring method is an edit distance method.
In regards to claims 8 and 15, Stephens teaches the limitation of variant calling as explained for claim 2. The NEAT Repeat-Finder is written in C++ and Python 2.6 (section 4.2). Both of these coding languages require a processor to be executed.
In regards to claim 17, Stephens shows computing an edit distance score for an extra region of the matrix (i,j). Stephens shows in Figure 4.2 comparing a high score, maxEdit to an edit distance score, editDist. Variant calling is performed as explained for claim 2. 
In regards to claim 18, Stephens shows in Figure 4.2 computing alignment scores for a portion of the matrix when a high score, maxEdit is less than or equal to an edit distance score, editDist. As stated earlier, since NEAT Repeat-Finder is written in C++ and Python 2.6 (section 4.2), this is done by the processor. 
Sandes identifies “In the literature, there have been many efforts to reduce the number of DP cells calculated in biological sequence comparison problems. Most of these efforts were applied to the edit distance problem (ED)” (Introduction). Sandes then goes to discuss ways in which edit-distance scoring can effect the score computed for a DP cell, therefore effecting its ability for cells to be pruned. In regards to limitations drawn to using the edit-distance scoring method, it would have been prima facie obviousness for one of ordinary skill in the art, before the effective fling date of the application, to have modified the banded dynamic programming sequence alignment taught by Sandes to include the edit distance scoring method of Stephens, as in doing so one would provide an additional effort to reduce the number of DP cells calculated, reducing the computational demand of this algorithm. Stephens identifies “To draw meaningful conclusions from variant calling software it is critical to understand the accuracy of alignment and variant detection software, as well as what properties of an input dataset may manifest in errors downstream” (Introduction). Sandes teaches methods for reducing computational requirements for an alignment algorithm, and focuses on performance of the algorithm, but not accuracy of the alignment algorithm. Combining the prior art elements of a) the alignment algorithm taught by Sandes with b) the variant calling of Stephens is a known method in the art, since aligned DNA reads are required as input for variant calling, and would yield the predictable results of retrieving variants and quantifying errors associated with the alignment algorithm. Therefore, combining these two references to fulfill this limitation would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application.
Claim(s) 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandes in view of Stephens and in further view of Srinivas (Handbook of computational molecular biology. Chapman and Hall/CRC, 2005).
In regards to claims 6 and 13, Sandes in view of Stephens teaches claims 5 and 12 as shown above. In regards to claim 19, Sandes in view of Stephens teaches the limitations set forth in claim 15 as shown above. For claims 6, 13, and 19, Sandes in view of Stephens teaches a method of calculating a score threshold, as shown in the previous obviousness rejection.
Sandes in view of Stephens fails to explicitly give the equations for calculating the score threshold, or second score threshold, shown in claims 6, 13, and 19.
Srinivas teaches a textbook of computational molecular biology techniques, with the first part relating to sequence alignments. 
In regards to claims 6 and 13, Srinivas teaches calculating a score threshold for a banded matrix (value T, page 1-12). The inequality given on page 1-12 with the score threshold is derived from the best equation on page 1-12, where if best (an alignment score) is less than or equal to the threshold, then one “never has to run the k-band algorithm more than one iteration” (page 1-12), where the ‘k-band’ refers to a size parameter of the banded matrix (see Figure 1.3). The score best is given in terms of the size parameter k, a gap penalty gamma, size of the string N, and match reward alpha (see 1.3 Dynamic Programming Solution). “The highest scoring such alignment would have exactly k + 1 characters from A aligned with gaps, k + 1 characters from B aligned with gaps, and all other n − (k + 1) characters as matches.” (Page 1-12). This n-(k+1) denotes matches that leave the desired bound. If only considering alignments within the banded matrix, and evaluating best for k instead of k+1, the following equation is obtained:                  
                    b
                    e
                    s
                    t
                    =
                    2
                    
                        
                            k
                        
                    
                    γ
                    +
                    (
                    n
                    )
                    α
                     
                
            . This scoring for the banded portion of the matrix is not given considering the affine penalty, but the affine gap penalty is taught in section 1.7.2. Srinivas teaches “The first gap character in an affine gap has a score of g + h. Each subsequent gap character in the affine gap has a score of h.” (page 1-14), where g is the gap opening penalty and h is the gap extension penalty. For a semiglobal alignment Srinivas teaches “Initialize the first row and column of each table to 0. The maximum value in the last row and column of S is the optimal alignment score.” (page 1-15). In regards to scoring this means, the highest scoring alignment will be the length of the string N multiplied by the match reward m to yield mN. If a gap is found in the sequence, then the g + h must be subtracted, this is similar to the gap penalties related to the k-band. When solving a semiglobal alignment, “the traceback continues until reaching some 0 in S, corresponding to the initial alignment of a and b.” (page 1-15). Additionally, in a “semiglobal alignment we could ignore a prefix of either A or B and a suffix of either A or B” (page 1-7). Since no match reward would be given to the prefix and suffix of a string, a match reward must also be subtracted from the total possible points both within the diagonal (K=0) and possible alignments within the band. This now yields the equation (changing alpha to m to match the notation of the claim limitations),                 
                    s
                    c
                    o
                    r
                    e
                    =
                    m
                    N
                    -
                    
                        
                            m
                            +
                            
                                
                                    g
                                
                                
                                    o
                                
                            
                            +
                            
                                
                                    g
                                
                                
                                    e
                                
                            
                        
                    
                    -
                    2
                    K
                    (
                    γ
                    +
                    m
                    )
                
            . Looking at the additional tables GA and GB on page 1-14, where each matrix is the best score of aligning A with B under the restriction that either a or b is aligned with a gap, it can be seen that Srinivas teaches adding an additional gap extension penalty to GA/B when evaluating it. Incorporating this teaching into the beforementioned score threshold now yields,                  
                    s
                    c
                    o
                    r
                    e
                    =
                    m
                    N
                    -
                    
                        
                            m
                            +
                            
                                
                                    g
                                
                                
                                    o
                                
                            
                            +
                            
                                
                                    g
                                
                                
                                    e
                                
                            
                        
                    
                    -
                    2
                    K
                    (
                    
                        
                            g
                        
                        
                            e
                        
                    
                    +
                    m
                    )
                
            , the limitation of claims 6 and 13.
In regards to claim 19, Srinivas teaches “Our dynamic programming solution to the sequence alignment problem resulted in aligning all of A with all of B. This is called a global alignment…”(page 1-6). If a second score threshold is calculated using a global alignment, then the considerations of subtracting a match reward from the total score can be ignored, since all of A is aligned with all of B. The resulting score, derived from Srinivas above is as follows:                 
                    s
                    c
                    o
                    r
                    e
                    =
                    m
                    N
                    -
                    
                        
                            
                                
                                    g
                                
                                
                                    o
                                
                            
                            +
                            
                                
                                    g
                                
                                
                                    e
                                
                            
                        
                    
                    -
                    2
                    K
                    (
                    
                        
                            g
                        
                        
                            e
                        
                    
                    )
                
            . 
When replicating the teachings of Sandes in view of Stephens, one of ordinary skill in the art would have incorporated the affine gap model in the banded matrix of Sandes (2.1. Algorithms), as well as the associated score thresholds described, but would have failed to find the specifics of scoring. Srinivas specifically defines and derives the scoring system for a banded matrix under a variety of alignment algorithms (global, semi-global, local, etc…). Additionally, Srinivas gives a definition of the maximum provisory score best found in Sandes, which Srinivas uses to define a score threshold based on a size parameter of a banded matrix. The dynamic programming in Srinivas is k-band algorithm based, which Sandes recognizes as one of the few pruning strategies proposed in the literature that can be applied to NW and SW recurrence relations (Introduction). Recognizing that there is a finite amount of pruning strategies for the desired alignment of the instant invention, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the instant application, to try incorporate the pruning strategy of Srinivas – to include the score thresholds defined by Srinivas – as in doing so one would have a reasonable expectation of success in lowering computational time for the algorithm.  	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C JONES whose telephone number is (571)270-7173. The examiner can normally be reached M-F 7:30-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.C.J./Examiner, Art Unit 4182                                                                                                                                                                                                        
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1671